Citation Nr: 1001493	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease.  

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypersomnia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION
The Veteran served on active duty from July 1973 to October 
1975 and from October 1, 2001, to October 20, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C. 


REMAND

A review of the claims file reveals additional development is 
necessary before a decision on the merits of the claims can 
be reached.  

The Veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in May 2007 at which time he indicated 
that he did not desire a hearing before the Board.  He also 
submitted a statement in August 2007 and indicated that could 
not travel to Washington D.C., for a hearing or to the 
Regional Office due to financial hardships.  However, the 
Veteran submitted a VA Form 21-4138 dated in October 2007 and 
indicated that he had submitted two prior statements 
indicating that he desired a hearing before the Board.  
Consequently, the Board must remand the Veteran's case so 
that he can be scheduled for a hearing before a member of the 
Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a member of the Board.  Provide the 
Veteran and his representative with 
notice of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

